Gaynor J.:
It is often the case that a combination of words and figures or symbols will constitute a trade mark, although some or each of the particular parts of the combination, standing alone, *69would not constitute a trade mark, and could be used without infringement. In such a case it is the entire combination and setting which makes the trade mark (Fischer v. Blank, 138 N. Y. 244). This principle applies to the present case. The .words “ Clinton Hematite Red ”, and “ Metalic Clinton Paint ”, in the particular combination, setting and surroundings in which the plaintiff has placed them, are parts of a lawful trade mark, and may not be used by the defendant in the same resemblance, or in any resemblance that would mislead a casual purchaser of ordinary observation. The particular representation of a barrel adopted! by the plaintiff, is lawful and exclusive. Actual barrels, boxes, and the like, may not be appropriated for trade marks for their particular size, style or shape; but this has reference only to the physical objects themselves, and not to pictures or devices of them for labels or brands (Moorman v. Hoge, 2 Sawyer, 78; Enoch Morgan’s Sons v, Troxell, 89 N. Y. 292; Fischer v. Blank, 138 N. Y. 244; Browne on Tr. M. sec. 138). The cases sometimes cited to the contrary are not so in fact, covering as they do combinations of package, color, and label (Cox’s Manual Tr. M. Cases, index “ Packages ”). The defendant is using an almost precise imitation of the plaintiff’s combination trade mark, and must be restrained therefrom, or from using any other harmful imitation.
But the court may not go further, and, singling out the said words, absolutely prohibit their use by the defendant in any way whatever. I do not see that the name “ Clinton Hematite Red ” may be exclusively appropriated by the plaintiff for its product. It is nothing but the obvious and correct name of such product, It is descriptive of such product, and discloses of what it is made. Words or names which describe the product or ware to which they are applied, by indicating its kind, quality or ingredients, may not be exclusively appropriated as a trade mark therefor. If they show forth these facts, they are not saved by also' showing .the particular origin, production or ownership of the thing. The office of a trade mark is to show this latter only, and if it shows the former also, it is not maintainable against those who can truthfully use it to describe or name their similar article. Words of the common stock of words, expressive of a fact or facts, may be used by any one for that purpose. No one may take them to his exclusive use to mark his product or ware, against one by whom they aré 'being truthfully used to inform the public of the kind, character or composition of his similar product or ware. As all per*70sons have the right to produce and vend similar articles, it follows that they have the right to use any words, general or scientific, to . describe them (Caswell v. Davis, 58 N. Y. 223; Taylor v. Gillies, 59 N. Y. 331; Popham v. Cole, 66 N. Y. 69; Hier v. Abrahams, 82 N. Y. 519; Van Beil v. Prescott, 82 N. Y. 630; Selchow v. Baker, 93 N. Y. 59; Royal B. P. Co. v. Skerrell, 93 N. Y. 331; Waterman v. Shipman, 130 N. Y. 301; Keasbey v. Brooklyn Chemical Works, 142 N. Y. 467; Rogers v. Rogers, 11 Fed Rep. 495; Del. & H. C. Co. v. Clark, 13 Wall. 311; Cox’s Manual, 536; “ Linoleum”). In Caswell v. Davis, the name “ Ferro-Phosphorated Elixir of Calisaya Bark ” was not upheld as a trade mark, for the reason'' that it disclosed the ingredients, and was therefore descriptive of the article.. In Keasbey v. Brooklyn Chemical Works, the name “ Bromo-Caffeine ” was upheld, as at most • the word “ bromo ” only suggested '“ that some one among the hundreds of substances that bromine may combine with ” was tised, and that was deemed too indefinite to be descriptive of the actual ingredient. Clinton hematite is a red iron ore mined near Clinton, N. Y., and well known in commerce and geology ¡by that name. By ¡rendering it into' a fine powder, a well known article of commerce, used to- color mortar and clay products, and to make paint, has been produced longer than the plaintiff has been engaged in its production; and many are engaged in the same business. The words “ Clinton Hematite Red ” simply express what such article of commerce is. They therefore cannot be appropriated by the plaintiff against another manufacturer of such article, though they might be against one palming off some false article under them. And the same is the case of the name “ Metalio Clinton Paint.” The words “ Metalio Paint ” are obviously generic and descriptive (Prince Mfg. Co. v. Prince Metalic Paint Co., 135 N. Y. p. 33). The word “ Clinton ” ÍS' of the name of the metal itself, and is also the name of the village near which it is mined, and for both these reasons it is applied to the mine district. Both names are as descriptive and truthful as used by the defendant as they are as used by the plaintiff, for each makes a similar' article out of the said Clinton metalio ore. That the plaintiff adds some secret material to one of its products cannot enable it to exclusively appropriate the name of the principal material.
It can make no difference that the plaintiff ■ manufactures near the said village of Clinton, and in or near the said mine district, *71while the defendant manufactures in Brooklyn. The essential thing is that they both use the said Clinton ore to make their products, and it is that which the names in .dispute are meant to and do express to the trade. Moreover, the word “ Clinton ”, as the actual name of the said village, or the colloquial name of the said mine district, cannot be taken by the plaintiff for an exclusive trade mark. It is not quite true to state the rule to be that the name of a place or country may not be appropriated for a trade mark. It may be so appropriated, but not exclusively. A trade mark may be wholly exclusive, or of any lesser degree of exclusiveness. The prior appropriation of the name of a place or country for a product or ware of that place or country, is not good against another offering for sale a similar product or ware of the same place or country. Such prior appropriation is good against one using said name for a product or ware not of such place or country. Such a name may also be exclusively appropriated as a mere arbitrary or fanciful name for an article generally known not to be of such place or country, and not represented to be such, against every person subsequently offering a similar article, except such article be of such place or country. One so using such a name arbitrarily or fancifully may only have another restrained from using it in the same way, but not from using it truthfully, viz., in its actual meaning (Newman v. Alvord, 51 N. Y. 189; Brooklyn White Lead Co. v. Masury, 25 Barb. 416; Lea v. Wolf, 13 Abb. Pr. (n. s.) 389; on appeal, 15 Abb. Pr. (n. s.) 1; Wolfe v. Goulard, 18 How. Pr. 64; Fleischmann v. Schuckmann, 62 How. Pr. 92; Browne on Tr. M. sec. 191; Del. & H. C. Co. v. Clark, 13 Wall. 311; Columbia Mill Co. v. Alcorn, I50 U. S. 460). The rule thus stated in its details is seen to exclude the plaintiff from any exclusive right in the local name of Clinton as against the defendant. I have not failed to scrutinize again the leading English case usually cited to the contrary (McAndrew v. Bassett, 10 Jur. (n. s.) 492 and 550). It upholds as exclusive the word “Anatolia ” stamped on liquorice sticks made of the juice of liquorice roots from the province of Anatolia in Turkey. The decision was not put upon the tenable ground that the defendant was falsely using the word for liquorice made of juice not from Anatolia, which was the fact (see purchaser’s order in statement of case, p. 492), but .upon the broad ground that the plaintiff for having first used it had an exclusive right to it. (See 13 Wall., supra, at p. 326). It is not in harmony with the decisions in this country, or on the continent *72of Europe, and does not seem to have a precision of statement, which brings out any principle which was followed in the decision of it. The “ Grlenfield Starch,” “ Stone Ale ” and “ Seixo Wine ” cases (Wotherspoon v. Currie, H. L. 5 L. R. 508; Thompson v. Montgomery, 41 L. R. Ch. Div. 35; Seixo v. Provezende, 12 Jur. (n. s.) 215), are, I suppose, reconcilable with the restricted principle (if such principle be established tyitih ius), that when it' is found as a fact that a generic or descriptive name has by long and unquestioned exclusive appropriation and use by an individual for a certain article of commerce, lost its general and usual significance as so used, and acquired in connection with such article a secondary sense, by becoming only the trade designation thereof, and indicating to the public nothing but its particular origin, production or ownership, a trade mark therein may be upheld on that ground.
And the intention of the defendant here is immaterial. ' If the plaintiff has no exclusive right to the words in question as a trade mark, fraud cannot be predicated upon their use by the defendant. It is often repeated that equity -takes jurisdiction of trade mark, infringements under the head or on the ground of fraud, and there are some dicta that such jurisdiction will be taken when there is fraud, where it would not be taken in the absence of fraud. This seems not to be at all so-. Equity gives relief by injunction in such cases regardless of the intention -of the defendant. Even though his infringement be wholly honest, equity will restrain its continuance. If the resemblance to a trade mark be such as to mislead persons of ordinary observation, not upon' a comparison, but upon casual sight of the imitation, equity gives relief by injunction. The infringement may or may not- be a fraud, but in either case the relief is based on.the infringement. The jurisdiction of equity in such cases rests not upon fraud, but upon the impossibility, shown by experience, of getting adequate redress in damages at Taw. It is also said in some cases to be based on imposition practiced upon the public by such infringements, but this seems rather fanciful. The only redress for a trade mai’k infringement was at first by an action in a common law court for damages for deceit. We find such an action upheld as early as 1590 (reported in Southern v. How, Popham, 144), whereas we find the court of chancery refusing its jurisdiction to a bill for an injunction to restrain such an infringement 'as late as 1742 (Blanchard v. Hill, 2 Atk. 484). But chancery finally came to entertain bills to restrain such infringements, and the *73plaintiff having established in such a suit his right to that relief, his damages were assessed therein also. The declaration or complaint in the common law action was for damages for deceit or fraud, and the damages in chancery were assessed upon the same principle, no damages being given unless there was fraud. Erom this dual aspect in which such suits were presented to chancery, it came to be inadvertently said once, and then occasionally, that the relief by injunction was based upon fraud also; and this is found to have now¡ and again been repeated down to date. But if the line of cases he carefully examined with an eye to this matter from the beginning, it will he readily seen that the question of intention, or of fraud, has to do only with the damages to he .assessed, and not with the question of relief by injunction (Edelsten v. Edelsten, 1 De Gex, & J. & S. 185; Cox’s Manual Tr. M. cases, index “ Fraudulent ”; Singer Co. v. Wilson, 2 Ch. Div. 434 and 448; H. L. 3 App. Cas. 376; Colman v. Crump, 70 N. Y. 573; Hier v. Abrahams, 82 N. Y. 519; T. A. Vulcan v. Myers, 139 N. Y. 364).
Judgment for the plaintiff accordingly.
Judgment accordingly.